Citation Nr: 1004539	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the shoulders, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, 
characterized as actinic keratosis, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
disorder, characterized as asthma and allergies, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
August 1963 and from September 1990 to April 1991.
 
This matter is on appeal from the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in April 2008 for 
further development and is now ready for disposition.

As a procedural matter, the Board notes that the Veteran 
submitted statements from a private treating physician, 
dated in May and October 2006, and an amended VA examiner's 
opinion from December 2008.  This evidence was received 
after the last RO review and did not include a waiver.  

The Board has, accordingly, reviewed the additional 
evidence.  As to the private treatment notes from May and 
October 2008, they have been previously considered by the 
RO.  Additionally, while the amended VA opinion is new, it 
does not change the original opinions submitted by this 
examiner in September 2008 with the exception of the claim 
for service connection for a respiratory disorder.  However, 
for the reasons discussed below, that claim is granted.  

Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question.  


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2. DJD in the shoulders was not manifest during active duty.

3.  A skin disorder preexisted active duty service and was 
not aggravated by service.

4. The Veteran's skin disorder and arthritis of the 
shoulders have been attributed to known clinical diagnoses.

5. The Veteran's respiratory disorder is related to service.


CONCLUSIONS OF LAW

1.  DJD of the shoulders was not incurred in or aggravated 
by service, nor is it shown to be due to undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1111, 1117, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2009).

2.  A skin disorder, characterized as actinic keratosis, was 
not incurred in or aggravated by service, nor is it shown to 
be due to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1111, 1117, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2009).

3.  A respiratory disorder, characterized as asthma and 
allergies, was aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1111, 1117, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, 
VA bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence 
is expected to be obtained by VA or provided by the 
appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development 
of the claim.  This duty includes assisting him or her in 
the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; 
(3) an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and the Veteran has submitted private treatment records.  

Next, specific VA medical opinions pertinent to the issues 
on appeal were obtained in January 2005, as well as in 
September and December 2008.  The Board finds that these 
examinations were adequate for evaluation purposes.  
Specifically, the examiners reviewed the claims file, 
interviewed the Veteran and conducted a physical 
examination.  

Moreover, there is no indication that the VA examiners were 
not fully aware of the Veteran's past medical history or 
that they misstated any relevant fact.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of claims that has not been obtained.  
Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding the Veteran's claim for entitlement to service 
connection for a respiratory disorder, the Board is granting 
in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed 
with respect to either the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered.  

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity 
of symptoms is required where a condition in service is 
noted but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a veteran of 
the Persian Gulf War who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more no later than December 31, 
2011.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. 
§ 3.317(a)(1) (2009).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2009).  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2) (West 
2002); 38 C.F.R. § 3.317(a)(2)(i) (2009).

"Objective indications of a chronic disability" includes 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.

The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(2), (5) (2009).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) the undiagnosed illness was caused 
by a supervening condition or event that occurred between 
your most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result 
of willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c) (2009).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  When determining whether a 
qualifying chronic disability became manifest to a degree of 
10 percent or more, the Board must explain its selection of 
analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. 
App. 470, 472 (2006).

In cases of pre-existing disorders and aggravation, the 
Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrated 
that an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2009).

To rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).

The clear and unmistakable evidence (obvious or manifest) 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service includes medical facts and principles that 
may be considered to determine whether the increase is due 
to the natural progression of the condition.

VA bears the burden to rebut the presumption of aggravation 
in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009).

Additionally, temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Thus, "a 
lasting worsening of the condition" - that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently is required.  Routen v. Brown, 10 
Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

Entitlement to Service Connection for DJD of the Shoulders

	Regarding the Veteran's claim for entitlement to service 
connection for DJD of the shoulders, the service treatment 
records reflect no complaints of, treatment for, or a 
diagnosis related to a shoulder disorder or any symptoms 
reasonably attributed thereto.  At the time of discharge, 
the clinical evaluation of the Veteran's upper extremities 
was normal.  Therefore, no chronic bilateral shoulder was 
noted in service.

	Next, post-service evidence does not reflect symptomatology 
related to a shoulder disorder for many years after service 
discharge.  Specifically the Veteran did not indicate 
symptoms related to this disorder until he submitted his 
claim in January 2004.  This is the first recorded 
symptomatology related to a low back disorder, coming some 
13 years after discharge.  Therefore, the competent evidence 
does not reflect continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to DJD of the shoulders for many 
years, the evidence includes the Veteran's statements 
asserting a continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  
Specifically, he has indicated that he continued to 
experience shoulder pain since 1991.
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board is not required to accept 
an appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	Here, the Veteran's reported history of continued 
symptomatology since active service, while competent, is 
nonetheless not credible.  Specifically, the Board 
emphasizes the multi-year gap between discharge from active 
duty service (1991) and initial reported symptoms related to 
a low back disorder in approximately 2004 (nearly a 13-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or 
through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's bilateral shoulder disorder to active duty, 
despite his contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
VA examinations from January 2005 and September 2008 
undertaken specifically to address this issue on appeal.  In 
January 2005, the Veteran reported that he has experienced 
continued intermittent pain.  Although he denied any 
knowledge of an injury to either shoulder, the evidence also 
indicates that he was scheduled for rotator cuff surgery to 
the right shoulder the following July.  X-rays performed in 
January 2005 indicated only mild degenerative changes to the 
acromioclavicular joints with mild undersurface hypertrophy.   
	
	At the September 2008 VA examination, the Veteran was again 
diagnosed with degenerative changes in the acromioclavicular 
joints, although his range of motion was substantially 
normal.  However, the examiner opined that it was less 
likely that the Veteran's shoulder disorder was due to his 
active duty service.  
	
	In providing this opinion, the examiner reflected that, 
based on his review of the Veteran's treatment history, he 
more likely had occasional acute soreness that resolved with 
the use of medication.  The examiner ultimately concluded 
that the Veteran's arthritis was instead attributable to the 
normal course of age.  

In light of the above discussion, the Board concludes that 
the preponderance of the competent evidence is against the 
claim for service connection and there is no doubt to be 
otherwise resolved.  
	
Entitlement to Service Connection for a Skin Disorder

The Veteran is also claiming entitlement to service 
connection for a skin disorder, specifically characterized 
as actinic karatoses.  Specifically, he has asserted that 
this disorder began during his service in Southwest Asia in 
1991.  His service treatment records confirm that he noted 
symptoms related to his skin in an August 1991 medical 
history report.  

However, a periodic physical examination from April 1990 
indicates that this disorder was present prior to his entry 
into active duty.  While this examination was originally 
characterized as a "quadrennial" examination, the Board 
notes that it was sent to his parent command on the same 
month he re-entered active duty (September 1991).  This 
fact, in addition to the lack of any other physical 
examination, leads to the conclusion that also served as his 
pre-deployment induction physical prior to his entry into 
active duty.  

Accordingly, since his keratosis was identified upon his 
entry into active duty, the presumption of soundness does 
not apply.  Instead, in order for service connection to be 
established, the evidence must show that the Veteran's 
active duty further aggravated his skin disorder beyond its 
natural progression.

On this question, the Board notes the VA examinations from 
January 2005 and September 2008 that were specifically 
directed toward this issue.  In January 2005, the Veteran 
stated that he had experienced skin symptoms on his 
shoulders in the past and a small lesion was visible on his 
hand at the time of the examination.  Other than this 
lesion, however, his skin was warm, dry and without other 
disfiguring lesions.  

Next, at his second VA examination in September 2008, the 
examiner noted that the Veteran was treated for multiple 
karatoses the previous July.  However, the examiner opined 
that it was less likely as not that his skin disorder was 
related to or aggravated by active duty service.  In 
providing this opinion, the examiner reflected that, based 
on his review of the Veteran's medical history and a 
physical examination, that his karatoses were due to "many 
years" of sun exposure and was "quite common" with the 
Veteran's complexion and age.  

The Board additionally notes that, while the record includes 
a July 2008 note from the Veteran's private physician 
regarding the treatment the Veteran received to his skin, 
the note does not provide any opinion as to whether his 
active duty service aggravated his preexisting skin 
disorder.  

Regarding both of the above claims, the Board has also 
considered the Veteran's statements asserting a relationship 
between his currently-diagnosed disorders and active duty 
service.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, degenerative joint disease and keratosis are not the 
types of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran 
during the current appeal and by service records obtained 
and associated with the claims file.  Here, the Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  

Therefore, in view of the VA examiner's opinion in September 
2008, the weight of the evidence indicates that the 
Veteran's skin disorder was present prior to his entry into 
active duty in September 1990 and was not aggravated by such 
service.  Moreover, the evidence does not indicate that the 
DJD in his shoulders is attributable to active duty service.  
Therefore, these appeals are denied. 

Entitlement to Service Connection for Arthritis of the 
Shoulders and a Skin Disorder as Due to an Undiagnosed 
Illness
	
	The Board will now consider the Veteran's claim for a DJD of 
the shoulders and a skin disorder as a manifestation of an 
undiagnosed illness incurred in the Persian Gulf.  The 
Veteran's DD-214 indicates service in Southwest Asia from 
September 1990 to April 1991 and was also awarded the 
Southwest Asia Service Medal.  Accordingly, the Veteran's 
service in Southwest Asia is conceded.  
	
	However, after a review of the record, it is determined that 
the provisions of 38 C.F.R. § 3.317 do not serve as a basis 
for an award of service connection for his complaints.  
Again, the presumption under 38 C.F.R. § 3.317 only operates 
where the evidence demonstrates an undiagnosed illness, 
i.e., one that is not attributed to any known clinical 
diagnoses.
	
	Here, at his VA examination in January 2005, X-rays of the 
Veteran's shoulders indicated mild DJD to the 
acromioclavicular joints with mild undersurface hypertrophy, 
leading to a diagnosis of degenerative joint disease in the 
shoulders.  The examiner further noted that the Veteran did 
not have a multisymptom medically unexplained medical 
condition.  Additionally, a private treatment note from July 
2008 indicated treatment for multiple actinic keratoses 
which were subsequently excised. 
	
	Therefore, since the competent evidence of record has 
associated the Veteran's skin disorder and shoulder pain 
with known clinical diagnoses, the Board finds that he is 
precluded from entitlement to presumptive service connection 
under 38 C.F.R. § 3.317 (2009).

Entitlement to Service Connection for a Respiratory Disorder

Regarding the Veteran's claim for entitlement to service 
connection for a respiratory disorder, the Board determines 
that this claim should be granted.  In this case, the 
Veteran asserts that his breathing has been inhibited due to 
his exposure to the smoke and irritants he breathed while 
service in Southwest Asia.
 
The service treatment records indicate that the Veteran had 
a long history of asthma and hay fever.  For example, he 
initially complained of symptoms related to hay fever in 
June and July 1962, during his first period of active duty, 
and he also noted a previous history of asthma.  Moreover, 
the Veteran's history of hay fever was also noted at his 
April 1990 physical examination.  

However, the opinions provided since the Veteran filed this 
claim lead to the conclusion that his respiratory disorder 
was aggravated by active duty.  In this case, a private 
physician noted in April 2004 that respiratory damage can be 
caused by exposure to airborne irritants.  In the Veteran's 
case, the physician noted, his history of hay fever would 
cause him to be more sensitive to irritants such as chemical 
fumes and smoke.  

Additionally, in October 2006, the private physician 
provided the opinion that the Veteran's current respiratory 
symptoms were due to his exposure to oil fire smoke and 
insecticides while on active duty.  

As part of a September 2008 VA examination, a VA examiner 
opined that it was less likely than not that the Veteran's 
respiratory disorder was due to his military service, based 
on his normal pulmonary functioning test (PFT) in January 
2005 and his positive response to medication.  However, in 
December 2008, the VA examiner amended this opinion, and now 
opined that it was at least as likely as not that the 
Veteran's respiratory disorder was related to his military 
service.  

In providing this opinion, the examiner observed that, prior 
to his active duty service in 1990, he was a police officer 
and a rescue swimmer and had no difficulty passing physicals 
for these positions.  Moreover, the examiner believed that 
he should defer to the opinion of the private physician in 
her capacity as a pulmonary specialist.

Therefore, in view of the opinion by the private physician 
and the revised opinion from the VA examiner, the Board 
concludes that this appeal should be granted.  




ORDER

Service connection for DJD of the shoulders, to include as 
due to an undiagnosed illness is denied.

Service connection for a skin disorder, characterized as 
actinic keratosis, to include as due to an undiagnosed 
illness, is denied.

Service connection for a respiratory disorder, characterized 
as asthma and allergies, to include as due to an undiagnosed 
illness, is granted.  





______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


